Title: Samuel Nicholson to the American Commissioners, 11 August 1777
From: Nicholson, Samuel
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes 11th Augst. 1777
I am just Setting off for St. Mallo where Mr. Williams thinks I had better spend about 3 Weeks, in order to be out of the way and give time for our new ship to be built. I Shall have Capt. Tanner here to overlook as much as is needfull, or we dare appear in. He is an Experienced man in Ship building and A Compleat Draughts man. I shall send you the draught of the Ship, drawn by him when finished. I make not the least doubt but he will make A Good Officer. I have promised, and he has excepted, the Masters Birth. Capt. Wickes and my Self have promised Mr. Dillaway, who went out Master of the Dolphin to get him made Lieutenant the first Vacancy. Now Sir as he is A very deserving Young man, as any in the Service, and has been in the service the whole of the War; I hope You will think him Worthy and Send me A Commission for him, as I must have 3 Lieutenants to this ship, it makes A Vacancy for Capt. Tanner. I will be in want of Some blank Warrants at the same time, if You please. I have A prospect of getting more men than I expected if my ship was ready I cou’d nearly man her there is many Carolina Ships here. Some of their men run away from the Randolph. Cant take them up have no place to confine them in, when any of our Ships Arrive Can do it with proprietay. 3 of them have told me they left that Ship on Account of the sickness that was on board.
I have A Randavouse here for my people very private, they Vitual my Men for 30 sew per man per Day, which is cheaper than I cou’d Vitual them on board. I expect in the course of this Week to have 20 Men enter, six enter’d friday and Saturday, here is three or four Ships to Discharge their Men this Week on account of the high Wages at Carolina when they shiped which was 9 Guineas per month. I am Gentlemen Your Humble Servant.
Sam Nicholson
 
Addressed: To / The Honble Silas Dean Esq / A / Paris
Notation: Capt. Nicholson Augt 11th. 1777
